*891
ORDER

PER CURIAM
James Bricker (Husband) appeals the judgment of the Circuit Court of the City of St. Louis dissolving his marriage to Brooke Bricker (Wife) and awarding Wife sole legal and physical custody of the children. Husband argues that the trial court erred by 1) failing to grant Husband unsupervised visitation, 2) ordering Husband to pay fifty percent of the children’s private schooling costs, and 3) dividing Husband’s pension through the- Fireman’s Retirement System of St. Louis. We affirm.
We have reviewed the briefs of the parties and the record' on appeal and have determined that' an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).